DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of the Species of: Species Group 1: Malate dehydrogenase derived from C. glutamicum (SEQ ID NO:40) and Species Group 2: Mannheimia sp., in the paper of 10/15/2021, is acknowledged.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The information disclosure statement filed on 8/30/2019 and 1/23/2021 is acknowledged.  Those references considered have been indicated as such.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-8 are directed to all possible mutant microorganisms obtained by introducing any gene encoding a malate dehydrogenase into a microorganism having the ability to produce succinic acid, wherein the malate dehydrogenase comprises glutamine (Gln) as an amino acid residue that interacts with a pyrophosphate moiety of NADH through an amide functional group of a main chain of malate dehydrogenase.  There is no disclosure of any particular structure to function/activity relationship in describing any possible mutant microorganism obtained by introducing any gene encoding a malate dehydrogenase into a microorganism having the ability to produce succinic acid, wherein the malate dehydrogenase comprises glutamine (Gln) as an amino acid residue that interacts with a pyrophosphate moiety of NADH through an amide functional group of a main chain of malate dehydrogenase.  The specification fails to describe sufficient representative species of mutant microorganisms or genes encoding a malate dehydrogenase wherein the malate dehydrogenase comprises 
	Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui and Mihara US Patent No: 9,080,189.
Fukui and Mihara teach methods for producing succinic acid comprising culturing a Corynebacterium glutamicum expressing a gene encoding malate dehydrogenase from Brebacterium flavum MJ-233.  Fukui and Mihara teach the transformation of Corynebacterium glutamicum with the plasmid for enhanced sucE1 and mdh (malate dehydrogenase) (see Example 2 and supporting text, especially left column lines 20-35).  The encoded malate dehydrogenase taught by Fukui and Mihara (SEQ ID NO:14) comprises a glutamine as an amino acid residue that interacts with a pyrophosphate moiety of NADPH through an amide functional group of a main chain of malate dehydrogenase.  Claims 2 and 3 are included in this rejection on the basis that the malate dehydrogenase and encoding gene taught by Fukui and Mihara are “derived” from Corynebacterium glutamicum represented by the amino acid sequence of SEQ ID NO:40 and the gene encoding the malate dehydrogenase is “represented” by the nucleotide sequence of SEQ ID NO:41.  In addition to the above microorganism Fukui and Mihara teach methods for producing succinic acid comprising culturing the microorganism in glucose as a carbon source and recovering the produced succinic acid.
Thus, claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui and Mihara US Patent No: 9,080,189.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukui and Mihara, US Patent No: 9,080,189 and Lee et al., US Patent No: 8,691,516.
As stated above, Fukui and Mihara teach methods for producing succinic acid comprising culturing a Corynebacterium glutamicum expressing a gene encoding malate dehydrogenase from Brebacterium flavum MJ-233.  Fukui and Mihara teach the transformation of Corynebacterium glutamicum with the plasmid for enhanced sucE1 and mdh (malate dehydrogenase) (see Example 2 and supporting text, especially left column lines 20-35).  The encoded malate dehydrogenase taught by Fukui and Mihara (SEQ ID NO:14) comprises a glutamine as an amino acid residue that interacts with a pyrophosphate moiety of NADPH through an amide functional group of a main chain of malate dehydrogenase.  Claims 2 and 3 are included in this rejection on the basis that the malate dehydrogenase and encoding gene taught by Fukui and Mihara “derived” from Corynebacterium glutamicum represented by the amino acid sequence of SEQ ID NO:40 and the gene encoding the malate dehydrogenase is “represented” by the nucleotide sequence of SEQ ID NO:41.  In addition to the above microorganism Fukui and Mihara teach methods for producing succinic acid comprising culturing the 
	Lee et al., US Patent No: 8,691,516 teach a mutant microorganism producing succinic acid simultaneously using sucrose and glycerol as a carbon source.  Lee et al. teach that this succinic acid producing microorganism is Mannheimia succiniciproducens PALK (KCTC10973BP) and Lee et al. teach methods of producing succinic acid culturing the strain Mannheimia succiniciproducens PALK (KCTC10973BP) under anaerobic conditions (see Example 4 and supporting text).  Lee et al. further teach that the strain Mannheimia succiniciproducens PALK (KCTC10973BP) produces a greater yield of succinate acid then two other tested Mannheimia strains.
One of skill in the art before the effective filing date would have been motivated to transform the succinic acid producing bacterium Mannheimia succiniciproducens PALK (KCTC10973BP) taught by Lee et al. with the plasmid for enhanced sucE1 and mdh (malate dehydrogenase) taught by Fukui and Mihara as a means of increasing the production of succinic acid by the bacterium.  One would have been further motivated to culture the above transformed Mannheimia succiniciproducens PALK (KCTC10973BP) taught by Lee et al. with the plasmid for enhanced sucE1 and mdh (malate dehydrogenase) taught by Fukui and Mihara under anaerobic conditions  as taught by Lee et al. for the production of succinic acid.  The expectation of success is high based upon the high level of recombinant transformation technology in the art as exemplified by Fukui and Mihara and Lee et al. who teach all the methodology and products required to practice the obvious methods.


Related Art
Kim et al. (Metabolic engineering of Mannheimia succiniciproducens for succinic acid production based on elementary mode analysis with clustering, Biotechnology Journal, Vol 12, pp1-10, January 2017 (online 12/14/2016).

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





rgh
12/2/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652